DETAILED ACTION
Prosecution History
Claims 1, 8 and 15 have been amended.
Claims 2, 3, 9, 10, 16 and 17 have been cancelled.
Claims 1, 4 - 8, 11 - 15 and 18 - 20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method for building a cloud-based medical image database, where the claims, in combination with other recited features, includes creating blocks of data in a blockchain that specify the next medical personnel in the patient care process who can receive and access the image. That is a first medical personnel takes an image and creates a block with a second medical personnel’s public key. The second medical personnel adds a second image and creates a second block with a third person’s public key, etc. Block are verified by decrypting with the private key of the person used for encrypting.
The most remarkable prior art of record is as follows:
Vesper: U.S. Publication Number 2011/0110568 A1
DiRienzo: U.S. Publication Number 2011/0125801 A1
Dove: U.S. Publication Number 2013/0006867 A1
Smith: U.S. Publication Number 2015/0379510 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                               
Date: 4 January, 2022